Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        20-NOV-2018
                                                        10:54 AM




                             SCWC-XX-XXXXXXX

              IN THE SUPREME COURT OF THE STATE OF HAWAII


          STATE OF HAWAII, Respondent/Plaintiff-Appellee,

                                   vs.

      RINALDO J. TORRES, JR., Petitioner/Defendant-Appellant.



             CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                   (CAAP-XX-XXXXXXX; CR. NO. 14-1-1376)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

             Petitioner/Defendant-Appellant Rinaldo J. Torres,
 Jr.’s Application for Writ of Certiorari, filed on October 5,
 2018, is hereby accepted and will be scheduled for oral
 argument.    The parties will be notified by the appellate clerk
 regarding scheduling.
             DATED: Honolulu, Hawaii, November 20, 2018.

                                    /s/ Mark E. Recktenwald
                                    /s/ Paula A. Nakayama
                                    /s/ Sabrina S. McKenna
                                    /s/ Richard W. Pollack
                                    /s/ Michael D. Wilson